DETAILED ACTION
This office action is in response to the amendment filed December 3, 2020 in which claims 1-11 are presented for examination and claims 12-17 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s First Argument:  Rejection of the claims under 35 USC 112(a) and 35 USC 112(b) should be withdrawn in view of current amendments the claims and in view arguments filed regarding the functional language in claim 1 not being indefinite.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive as to the rejection under 35 USC 112(a) and persuasive as to the functional language in claim 1 not being indefinite.  However, claim 1 (and dependent claims 2-11 for depending from claim 1) remain rejected under 35 USC 112(b) previously noted issues of improper antecedent basis (see rejection under 35 USC 112(b), below).  The rejection under 35 USC 112(a) is withdrawn and the rejection under 35 USC 112(b) is maintained.

Applicant’s Second Argument:  Objection to the drawings should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 103 should be withdrawn in view of current amendments to claim 1 reciting that the outer comprises a material stiffer than the material of the midsole.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Specification
The disclosure is objected to because of the following minor informalities:   The use of the terms NIKE, ADIDAS, and REEBOK, which are trade names or marks used in commerce, has been noted in this application (see last three paragraphs on page 1). The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-11 for depending from claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the material” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the heel” on lines 12 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the lifting speed” on line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-11, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,127,010 Rudy (and incorporated by reference in Rudy at col. 6, lines 50-61, USPN 5,283,963 Lerner et al. and USPN 5,097,607 Fredericksen) in view of USPN 5,363,570 Allen et al. (hereafter “Allen”); [Examiner notes that Lerner and Fredericksen are relied upon for teachings regarding the fluidic medium that are incorporated by reference (hereafter “IBR”) into Rudy].
Regarding claim 1, Rudy discloses footwear (1) comprising a multi-layered structure of the sole (see Fig. 2; col. 5, lines 36-57), with said sole being composed of at least one outsole (5) and one midsole (3), wherein the midsole is made of an elastic material having an open-cell structure provided with a gas- and liquid-tight outer skin (col. 3, line 65 – col. 4, line 34), wherein said cell structure is filled at least partially with a fluidic medium (col. 3, line 65 – col. 4, line 34).
Rudy does not expressly disclose footwear wherein the outsole comprises a material that is stiffer relative to a material of the midsole.
However, Allen teaches footwear wherein the outsole comprises a material that is stiffer relative to a material of the midsole (col. 2, lines 58-66).
Rudy and Allen teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art to configure the footwear of Rudy such that the outsole comprises a material that is stiffer relative to a material of the midsole as taught by Allen because Allen teaches that this configuration is known in the art and beneficial for having an outsole that is less subject to wear than the material of the midsole (col. 2, lines 58-66).
Examiner respectfully notes that the limitations “wherein initial contact of a heel portion of said footwear during a walking or running motion causes the fluidic medium disposed in the 

Regarding claim 2, the modified invention of Rudy (i.e. Rudy in view of Allen as detailed above) further teaches footwear wherein the elastic material has a spongelike structure (col. 6, lines 41-49 of Rudy).

Regarding claim 3, the modified invention of Rudy (i.e. Rudy in view of Allen as detailed above) further teaches footwear wherein the elastic material is a foamed plastic (col. 6, lines 41-49 of Rudy).

Regarding claim 4, the modified invention of Rudy (i.e. Rudy in view of Allen as detailed above) further teaches footwear wherein the foamed plastic consists of an open-pore foam (col. 6, lines 41-49 of Rudy).

Regarding claim 7, the modified invention of Rudy (i.e. Rudy in view of Allen as detailed above) further teaches footwear wherein the fluidic medium is a liquid medium (col. 6, lines 18-26 of Rudy).

Regarding claim 8, the modified invention of Rudy (i.e. Rudy in view of Allen as detailed above) further teaches footwear wherein the liquid medium is one or more of water, polyol, and a mixture thereof (col. 6, lines 18-26 of Rudy). 

Regarding claim 9, the modified invention of Rudy further teaches (through IBR of teachings of Lerner) footwear wherein the liquid medium is water containing a thickening agent for the purpose of increasing the viscosity (Rudy col. 6, lines 50-61; Lerner col. 12, lines 14-21).

Regarding claim 10, the Rudy modified invention of Rudy further teaches (through IBR of teachings of Fredericksen) footwear wherein aside from the liquid medium the midsole also contains air (Rudy col. 6, lines 50-61; Fredericksen col. 2, line 64 – col. 3, line 5).

Regarding claim 11, the modified invention of Rudy (i.e. Rudy in view of Allen as detailed above) further teaches footwear further comprising a valve (16 of Rudy) arranged in the midsole (col. 5, lines 58-67 of Rudy).

Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rudy in view of Allen (as applied to claims 1, 3, and 4, above) and in further view of US Pub No. 2010/0199524 Grun et al. (hereafter “Grun”).
Regarding claim 6, Rudy coupled with Allen do not expressly teach footwear wherein the size of the pores is in the range of between 0.5 and 3 mm.  
However, Grun teaches a footwear wherein the size of the pores is in the range of between about 0.5 and around 3 mm (para. 0017).
Therefore, it would have been obvisous to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pores of the footwear of Rudy coupled with Allen to be between around 0.5 and 3 mm in size as taught by Grun because Grun para. 0013).  It would further have been obvious to one of ordinary skill in the art to try a configuration wherein the pores are around 0.5 and 3 mm in order to yield a foam that optimally balances stability and support with cushioning comfortable for the wearer.  It is further noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,874,640 Donzis in view of Allen.
Regarding claim 1, Donzis discloses footwear (95 of Fig. 14) comprising a multi-layer structure of the sole (see Fig. 14; col. 10, line 41-60), with said sole being composed of at least one outsole and one midsole (annotated Fig. 14, see below), wherein the midsole is made of an elastic material having an open-cell structure provided with a gas- and liquid-tight outer skin, wherein said cell structure is filled at least partially with a fluidic medium (col. 2, line 34 - col. 3, line 3).
Rudy does not expressly disclose footwear wherein the outsole comprises a material that is stiffer relative to a material of the midsole.
However, Allen teaches footwear wherein the outsole comprises a material that is stiffer relative to a material of the midsole (col. 2, lines 58-66).
Rudy and Allen teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art to configure the footwear of Rudy such that the outsole comprises a material that is stiffer relative to a material of the midsole as taught by Allen because Allen teaches that this configuration is known in the art and beneficial for having an outsole that is less subject to wear than the material of the midsole (col. 2, lines 58-66).



    PNG
    media_image1.png
    789
    924
    media_image1.png
    Greyscale


Regarding claim 3, the modified invention of Donzis (i.e. Donzis in view of Allen as detailed above) further teaches footwear wherein the elastic material is a foamed plastic (col. 2, line 66 – col. 3, line 3 of Donzis).

Regarding claim 4, the modified invention of Donzis (i.e. Donzis in view of Allen as detailed above) further teaches footwear wherein the foamed plastic consists of an open-pore foam (col. 2, line 66 - col. 3, line 3 of Donzis).

Regarding claim 5, the modified invention of Donzis (i.e. Donzis in view of Allen as detailed above) further teaches footwear wherein the foamed plastic has a volumetric weight ranging between 40 and 100 kg/m3 (col. 7, lines 45-49 of Donzis).  It is further noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732                                                                                                                                                                                                        
/JAMESON D COLLIER/Primary Examiner, Art Unit 3732